DISMISS; and Opinion Filed December 7, 2017.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00206-CV

                        IN THE INTEREST OF V.R.W., CHILDREN


                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-54531-2011

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                  Opinion by Justice Boatright
       Appellant’s brief in this case is overdue. By postcard dated July 24, 2017, we notified

appellant the time for filing her brief had expired. We directed appellant to file the brief and an

extension motion within ten days. By order dated August 7, 2017, we extended the time to file

appellant’s brief by September 6, 2017. To date, appellant has not filed her brief or an additional

extension motion, or otherwise corresponded with the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Jason Boatright/
                                                   JASON BOATRIGHT
                                                   JUSTICE
170206F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF V.R.W.,                         On Appeal from the 470th Judicial District
CHILDREN                                           Court, Collin County, Texas
                                                   Trial Court Cause No. 470-54531-2011.
No. 05-17-00206-CV                                 Opinion delivered by Justice Boatright.
                                                   Justices Francis and Evans participating.




       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees Yevgenia Martin, Robert Williams, John Martin, and Ann
Martin recover their costs of this appeal from appellant Shelia Williams.


Judgment entered this 7th day of December, 2017.




                                             –2–